Citation Nr: 0606343	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for chondromalacia of 
the right knee, claimed as a knee injury.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A chronic right knee disability, to include 
chondromalacia of the right knee, claimed as a knee injury 
was not shown in service or within a year of service and is 
not shown to be related to service or an event of service 
origin.

3.  Degenerative joint disease of the right knee was not 
shown in service or on VA examination in December 2002. 

4.  A chronic neck disability, to include degenerative joint 
disease, was not shown in service or within a year of service 
and is not shown to be related to service or an event of 
service origin.

5. A chronic back disability, to include degenerative joint 
disease, was not shown in service or within a year of service 
and is not shown to be related to service or an event of 
service origin.






CONCLUSIONS OF LAW

1.  A chronic right knee disability, to include 
chondromalacia of the right knee, claimed as a knee injury 
was not was not incurred in or aggravated by service and 
degenerative joint disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A chronic neck disability, to include degenerative joint 
disease, was not incurred in or aggravated by service and 
degenerative joint disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3. A chronic back disability, including degenerative joint 
disease was not incurred in or aggravated by service and 
degenerative joint disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The veteran claims that he is entitled to service connection 
for chondromalacia of the right knee, claimed as a knee 
injury, and for disabilities of the neck and back.

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to 



provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the September 2002 VCAA notice letter, the February 2003 
rating decision, and the July 2003 statement of the case, the 
veteran was advised of the laws and regulations pertaining to 
his claim.  In the September 2002 letter the veteran was 
informed of the evidence necessary to substantiate his 
claims, what evidence the RO would obtain and what evidence 
he should submit.  This letter described a broad variety of 
evidence he could submit and also requested that he provide 
any medical evidence in his possession that pertained to his 
claim.  Collectively, these documents informed him of the 
evidence of record and explained the reasons and bases for 
the denial of his claims of entitlement to service connection 
for his right knee, neck and back disabilities.  In response 
to the statement of the case, the veteran submitted his 
substantive appeal in October 2003.  He did not identify 
additional evidence or argument in support of his claim.  

The initial VCAA notification predated adjudication of this 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

With regard to the duty to assist, it is noted that the 
veteran's service medical records and VA treatment records 
have been obtained and that a VA examination was conducted in 
December 2002.  In addition, in October 2002, the veteran 
reported that all evidence concerning his right knee, back 
and neck had been submitted with the exception of records 
from the Westside VAMC.  The RO then obtained those records.  
All the records considered by the RO were described in the 
statement of the case and the veteran has not indicted that 
there are any additional relevant records to obtain.  
Therefore, the duty to assist and duty to notify as 



contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Laws and Regulations 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.



Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).



Factual background and analysis.

The veteran is seeking service connection for disabilities of 
his right knee, neck and back.  He asserts that his right 
knee disability is related to the knee injury he had in 
service in June 1981.

The veteran's service medical records do reflect that he was 
seen with complaints referable to his right knee in June 
1981, when he got hurt while playing football.  Knee pain and 
swelling without crepitus was observed.  His knee was normal 
on X-ray examination and when seen on follow-up the next day 
he reported that his knee was much better.  Some edema, 
redness and warmth was noted and the assessment was traumatic 
effusion, secondary to a knee contusion.  There were no 
further knee complaints during the veteran's remaining 
service and when his records were screened for separation, in 
August 1982, no knee complaints or findings were reported.  
The veteran's service medical records are completely devoid 
for any reference to neck or back complaints or injury.   
This evidence weighs against the veteran's claim that his 
current right knee, neck and back disorders are related to 
service.  

The veteran filed his claim in September 2002 and has not 
identified any specific evidence that supports his claim.  
Indeed, the VA treatment records he described and which have 
been received indicate that his current right knee, neck and 
back disorders had their onset after service.  The first 
post-service VA treatment records, in February 1997, reflect 
that the veteran reported that his knees were injured in a 
motor vehicle accident in 1988, which is approximately six 
years after service.  He made no reference to any knee, neck 
or back problems in service, X-rays of his knees were 
reported to be normal and the diagnosis was chondromalacia.  
In other VA treatment reports in October 1998, the veteran 
reported being in a car accident 14 years earlier, or in 1984 
which is approximately two years after service.  He indicated 
that he had neck and shoulder problems since that time.  
Degenerative joint disease of the neck and thoracic spine is 
reported.  In another October 1998 VA treatment record the 
veteran reported back pain, but without any reference to 
service.  This post service history is repeated in an April 
2001 VA treatment record where the veteran again describes 
having problems after a car accident 16-17 years earlier, 
which is at a point in time after service.  This evidence 
weighs heavily against the veteran's claim as it demonstrates 
that his right knee, neck and back problems began after 
service, following a post-service car accident.  

In regard to his right knee injury in service, a VA 
examination was conducted to determine whether his current 
knee disorder was related to that injury.  The examiner noted 
the football injury in service and considered the VA 
treatment records.  The veteran's knee was described as 
normal on X-ray and the diagnosis was chondromalacia.  The 
examiner reported that there was no evidence of a direct 
connection between the veteran's current condition and his 
football injury in service in 1981.  He concluded it was more 
likely than not that it was not related to his injury in 
service.  The examiner's opinion, which is based on a review 
of the veteran's records and physical examination, also 
weighs heavily against the veteran's claim.  In fact, there 
is no competent evidence linking the veteran's current right 
knee disorder to service.  Similarly, there is no evidence 
relating the veteran's current back and neck disorders, 
including degenerative joint disease, first shown many years 
after service to service or any event of service origin.  The 
veteran was advised of the evidence against his claim and has 
not identified or submitted any competent evidence to support 
his claim. 

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for his right knee, neck or back disabilities.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.  


ORDER

Entitlement to service connection for chondromalacia of the 
right knee, claimed as a knee injury, is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


